Hikes, J.
1. The levy of a municipal tax execution for $53.55 upon a described tract of land in a city, which was composed of two adjoining lots, one of which was of the value of $450 and the other of the value of $950, and either of which could have been sold separately, was excessive and void, and in consequence thereof a sale of such tract under such levy was void. Stark v. Cummings, 127 Ga. 107 (56 S. E. 130); Williams v. Forman, 158 Ga. 89 (123 S. E. 20); Planters Bank v. Georgia Loan & Trust Co., 160 Ga. 107 (127 S. E. 413).
2. It follows that, in a claim case in which the claimant asserts title to such land under a deed based on such tax sale, the court did not err in directing a verdict against the claimant, finding the land subject to the levy of an execution which was issued upon a judgment obtained by the plaintiff therein against the defendant in said tax fi. fa.

Jxidgment affirmed.


All the Justices concur.